Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 12, 2019

                                      No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

             LONESTAR RESOURCES, INC. and Ezra Alderman Ranches, Inc.,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        Appellants’ unopposed first motion for an extension of time, requesting sixty days to file
their brief, is granted in part. We order the appellants’ brief due January 6, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court